NO. 12-09-00343-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
GREGORIO TAMAYO,                                           '    APPEAL FROM THE 349TH
APPELLANT

V.                                                         '    JUDICIAL DISTRICT COURT OF

T.D.C.J.-I.D, ET AL.,
APPELLEES                                                  '
                                                      ANDERSON COUNTY, TEXAS
                                  MEMORANDUM OPINION
                                      PER CURIAM
         This pro se in forma pauperis appeal is being dismissed for failure to comply with
the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.3(c). The judgment in
this case was signed on September 15, 2009. Appellant, Gregorio Tamayo, timely filed a
notice of appeal that failed to contain the information required by Texas Rules of
Appellate Procedure 9.5 and 25.1(e), i.e., a certificate of service showing service on all
parties to the trial court's judgment.
         On October 15, 2009, Tamayo was notified pursuant to Texas Rule of Appellate
Procedure 37.1 that the notice of appeal was defective for failure to comply with Rules
9.5 and 25.1(e). He was further notified that unless he filed an amended notice of appeal
on or before November 16, 2009, the appeal would be referred to the court for dismissal.
See TEX. R. APP. P. 42.3(c). The deadline for filing an amended notice of appeal has
passed, and Tamayo has not corrected his defective notice of appeal. Accordingly, the
appeal is dismissed for failure to comply with the Texas Rules of Appellate Procedure.
See TEX. R. APP. P. 42.3(c); Feist v. Berg, No. 12-04-00004-CV, 2004 WL 252785, at *1
(Tex. App.-Tyler Feb. 11, 2004, pet. denied); Feist v. Hubert, No. 12-03-00442-CV,
2004 WL 252285, at *1 (Tex. App.-Tyler Feb. 11, 2004, pet. denied).
Opinion delivered November 18, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                                (PUBLISH)